DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 March 2021 has been entered and considered. Rejections and/or objections not reiterated from the previous office action mailed 15 December 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, and 4-13 are pending and are the subject of the present Official action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites “[t]he method of claim 1, wherein the isolated exosomes comprise at least 70% of the proteins selected from [a laundry list of proteins, predicted/hypothetical/similar proteins, gene products, and miRNAs].”
Claim 6 is rejected for multiple reasons under the present statute.
1) Claim 6 recites many hundreds of proteins that are identified by an International Protein Index (IPI) number, optionally along with a brief description of the protein. However, the International Protein Index is defunct, and is no longer available to the public. It is thus no longer maintained, and therefore incapable of being updated, cross referenced or corrected as new sequence information becomes available. Since the IPI no longer exists, one of ordinary skill in the art could not know which sequences are being referred to by applicant’s recitation of an IPI accession number, let alone whether such sequence information is correct. One of ordinary skill in the art could not be apprised of the metes and bounds of claims that recite critical information directed to accession numbers from a defunct and unmaintained database.
2) Moreover, numerous proteins are disclosed as having unidentified function, or are listed as “predicted” proteins (see claim 6, last lines of page 4 for example), proteins that are “similar” to known proteins (see claim 6, last few lines of page 4 for example), and proteins that are “hypothetical” proteins (10th from the last line of claim six, page 5 for example). Other proteins are identified by IPI accession number along with nothing more than an atomic weight 
3) Claim 6 is also rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: claim 6 recites multiple classes of proteins, including proteins that are known, as well as numerous proteins that are “predicted” “similar to” or have a “hypothetical” relationship to another protein. Furthermore, claim 6 also recites numerous miRNA structures. It is emphasized that the “shared” structure of each protein and each miRNA is the presence of amino acids (in the case of the per se, but rather, understands  that function is derived from the primary sequence of amino acids and/or nucleic acids in the overall structure. Furthermore, there does not appear to be a substantially shared common substantial primary structure amongst the proteins, predicted/hypothetical/similar proteins, gene products, and miRNAs, let alone a common use that flows from the common substantial structure, since each protein, predicted/hypothetical/similar protein, gene product and miRNA has its own unique primary structure. Accordingly, claim 6 comprises an improper Markush grouping of alternatives, and is rejected therefore.
In response to this rejection, Applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31(a)(1) (emphasis provided). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (“Oh”; J. Sep. Sci. 2007, 30:1082-1087) in view of Meuleman et al. (“Meuleman”; Eur J Haematol 2006: 76: 309–316). This rejection is repeated for the same reasons of record as set forth in the Official action mailed 10 July 2020. A response to applicant’s traversal follows the reiterated rejection below.
The claimed invention recites a method of preparing a pharmaceutical exosome composition, the method comprising
(a) culturing mesenchymal stem cells (MSCs) in serum-free medium to generate MSC- conditioned serum-free medium; and then
(b) isolating exosomes from the conditioned medium generated in step (a), wherein the isolating comprises filtering conditioned medium through a molecular weight cutoff membrane, thereby isolating exosomes 50 nanometers (nm) to 100 nm in size;
whereby a pharmaceutical exosome composition is prepared that lacks non-MSC-derived exosomes.
Claim 2 recites the method of claim 1, wherein the concentration of 50 nm to 100 nm exosomes in the pharmaceutical exosome composition is about 125 times their concentration in the serum-free conditioned medium. 
Claim 4 recites the method of claim 1, wherein the biological activity comprises cardioprotection, a reduction of oxidative stress, or a reduction in cardiac infarct size. 

Claim 6 recites the method of claim 1, wherein the isolated exosomes comprise at least 70% of the proteins listed in Tables D1 or E2, one or more gene products of the genes listed in Table D2, or in which the isolated exosomes comprise one or more miRNAs listed in Table E3.
Claim 7 recites the method of claim 1, wherein the isolated exosomes comprise: (a) a complex of molecular weight >100 kDa; (b) a complex of molecular weight >300 kDa; or (c) a complex of molecular weight > 1000 kDa.
Claim 8 recites the method of claim 1, wherein the isolated exosomes have a cholesterol-phospholipid ratio greater than 0.3-0.4 (mol/mol).
Claim 9 recites the method of claim 1, in which the isolated exosomes comprise a lipid selected from the group consisting of: phospholipid, phosphatidyl serine, phosphatidyl inositol, phosphatidyl choline, shingomyelin, ceramides, glycolipid, cerebroside, steroids, and cholesterol.
Claim 10 recites the method of claim 7, wherein the isolated exosomes comprise a lipid raft, or in which the exosomes are insoluble in non-ionic detergent, or in which the exosomes are such that lipids of the molecular weights specified in claim 7 substantially remain in the complexes of the molecular weights specified in claim 7 when the exosomes are treated with a non-ionic detergent, or in which the exosomes are sensitive to cyclodextrin, such that treatment with cyclodextrin causes substantial dissolution of the complexes specified in claim 7.

Claim 12 recites the method of claim 1, wherein the MSCs are human MSCs.
Claim 13 recites the method of claim 1, further comprising an admixture of the isolated exosomes with a pharmaceutically acceptable excipient, diluent, or carrier.
Oh teaches methods of culturing human mesenchymal stem cells and isolating exosomes therefrom. See abstract. Oh teaches that the isolated exosomes are less than 100 nm (see last paragraph of introduction). Oh teaches at the last line of the “Experimental” section: Then, exosomes were concentrated using Amicon ultra centrifugal filter devices (MWCO: 65 kDA) from Millipore. Since the instant specification teaches at paragraph [0375] “Exosomes have diameters of 40-100 nm”, this teaching is considered to read on the step of claim 1 that recites “wherein the isolating comprises filtering conditioned medium through a molecular weight cutoff membrane, thereby isolating exosome 50 nm to 100 nm in size.  Figure 4A of Oh demonstrates that band 2 comprises exosomes and “eluting components…expected to be much larger in their molecular weight” than the 150 kDa proteins that elute earlier. Oh teaches that carrier solutions were prepared from ultrapure water, which is considered to comprise a pharmaceutically acceptable excipient, diluent or carrier. Oh is silent as to whether the exosomes of their disclosure retain the properties recited in claims 4-6 and 8-11. However, each of these properties are considered properties that are latent and thus inherent to the recited exosomes, since their method of preparation and collection is substantially identical to that disclosed instantly. Since the exosomes of Oh appear to be substantially similar to those disclosed instantly, and since it is well accepted that a product and its properties are inseparable, the 
While Oh does not teach culturing said mesenchymal stem cells in serum free medium, Meuleman teaches that serum free medium allows for better expansion of mesenchymal stem cells than serum-stoked medium. See abstract.
One of ordinary skill in the art would have considered it obvious to incorporate the use of serum-free medium to expand mesenchymal stem cells from the method of Meuleman into the methods of isolating exosomes taught by Oh. One of ordinary skill in the art would have been motivated to use serum free medium in such a method, since Meuleman specifically teaches that the use of serum free medium provides for better expansion of mesenchymal stem cells compared to its serum-containing counterpart. The overlap in ranges between the cited prior art’s 40 nm to 100 nm diameter exosomes compared to the instant claims recitation of 50 nm to 100 nm diameter exosomes is considered obvious, since in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Since all recited method steps and compositions are taught in the prior art cited herein, one of ordinary skill in the art would have had a reasonable expectation of success in performing the instantly claimed invention. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was made.

Response to Traversal

Since Oh describes the collected components as exosomes, and since the instant specification teaches that exosomes are 40 nm to 100 nm in diameter, applicant’s argument that the instantly cited prior art fails to teach isolating exosomes through a molecular weight cutoff membrane to thereby isolate exosomes 50 nm to 100 nm in size is only true to the extent that Oh teaches the same process to isolate exosomes that are 40 nm to 100 nm in size. The difference in diameters falls well within the range of obviousness as discussed above, and arguments that the instant invention distinguishes over the cited prior art therefore our unpersuasive. It is emphasized that the fact that the Oh reference also teaches the use of asymmetrical flow field-flow fractionation (AFIFFF) is considered irrelevant, since 1) the instant claims the utilize the open, “comprising” language, which allows for the presence of extraneous elements such as AFIFFF, and also 2) since Oh explicitly teaches in the “Experimental” section cited above a process for isolating exosomes that does not apparently utilize AFIFFF. These arguments are unpersuasive therefore.

This argument and those of the declaration have both been fully considered, but are not persuasive. On one hand, applicant/declarant asserts that they had been unable to achieve serum-free growth conditions for MSC, and on the other hand rely upon a reference (i.e. Shetty et al.) who teaches that Meuleman was able to achieve growth for two passages. There is a clear discrepancy between asserting that no growth is achievable versus a reference which teaches that two passages-worth of growth was achieved. Furthermore, the declaration acknowledges that while not achieving expansion of MSCs, they were able to achieve survival of MSC long enough to condition the serum free medium. In sum then, the prior art appears to support (from both Shetty et al. and Meuleman et al.) that MSCs may be grown for as much as two passages. This undercuts applicant’s/declarant’s contention that MSC’s are incapable of growth in serum-free medium.
arguendo (a notion which is not conceded), there are additional art-recognize reasons to be motivated to use serum-free media in the treatment of mesenchymal stem cells as evidenced by applicant’s cited evidence. The teachings of Meuleman provide such justification given that their culture conditions support at least some growth.
It is further argued that if serum-free media is actually better than serum-containing media for expanding MSC’s that the field would have moved away from serum-containing media completely for growth of MSC’s. Applicant submits Mendocino et al., which is alleged to 
However, this is not persuasive since the analysis for obviousness is made based on the prior art at the time of filing, which in the present case goes back to 8 February 2008, and not 2014, the publication date of the Mendocino et al. reference. Moreover, the Mendocino et al. reference actually teaches that as much as 20% of the regulatory submissions describe the use of non-fetal bovine serum. The examiner does not consider this to be an insignificant percentage. Contrary to applicant’s contention, Mendocino et al. states; “Importantly, many sponsors describe process development to include replacing the use of animal-derived serum during their manufacturing process. While the relevance of a publication from 2014 is unclear as discussed above, this declarant-provided publication actually provides clear motivation to replace the use of animal-derived serum during the manufacturing process. The rejection is considered proper, and is maintained therefore.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


J. D. SCHULTZ
Primary Examiner
Art Unit 1633



/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633